 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeterCarando,Inc.andLocal 33, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO.Case 1-CA-6457September25, 1969DECISION AND ORDERBY MEMBERS FANNING,BROWN, AND ZAGORIAOn February 28, 1969, Trial Examiner SidneySherman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other alleged unfair laborpractices.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Peter Carando, Inc.,Springfield,Massachusetts, itsofficers,agents,successors, and assigns, shall take the action set'In adopting the Trial Examiner's findings that the Respondent violatedSec 8(a)(1) when Peter Carando, Jr said that(I) those who didn't like thefamily business arrangement could "get out", (2) if the employees wererepresentedby the Union their overtime would be reduced,(3) theemployees would enjoy greater vacation benefits at the new plant,and (4)under the Union the employees might lose their profit-sharing plan, wenote particularly the timing of such remarks,since they were made shortlyafter theUnion's demand for recognition and constituted apparentpromises of benefit and threats of retaliation to deter the Respondent'semployees from joining the UnionWe reject,upon a careful examination of the record,the Respondent'scontentionthat the TrialExaminer manifested prejudice and partisanshipthroughout the hearing and in his Decision The trial Examiner's findingsare based,in part,upon credibility determinations to which the Respondenthas excepted After careful review of the record, we conclude that thesecredibility findings are not contrary to the clear preponderance of allrelevant evidenceAccordinglywe find no basis for disturbing thesefindingsStandard Drv Wall Products,91NLRB 544 enfd 188 F 2d 362(C A 3)forth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: Copy of the originalcharge herein was served upon Respondent on September16, 1968,' The complaint issued on October 3, and thehearing was held on December 16 and 17. The issueslitigated related to alleged violations of Section 8(a)(1)and (3). After the hearing briefs were filed by Respondentand the General Counsel.Uponthe entire record,'includingmy observation ofthewitnesses,Iadopt the following findings andconclusions,1RESPONDENT'S BUSINESSPeterCarando. Inc , a corporation, herein calledRespondent, is engaged at its plant in Springfield,Massachusetts, in the manufacture, sale and distributionof sausages. During its latest fiscal year Respondent soldand shippped products valued at more than 550,000 toout-of-State points.Respondent is engaged in commerceunder the Act.fl.THE UNIONLocal 33,AmalgamatedMeat Cuttersand ButcherWorkmen of North America,AFL-CIO,hereinaftercalled the Union,is at labor organization underthe Act.In. THE UNFAIR LABOR PRACTICESThe pleadings raise the following issues: (1) WhetherRespondent violated Section 8(a)(1) of the Act by variouspromises, and threats, and by soliciting employees toreport on the Union activities of other employees,' and (2)whether Respondent violated Section 8(a)(3) and (1) of theAct by discharging Gugliette?A. Sequence of EventsRespondent employs about 100 in its plant, where it isengaged in the manufacture of sausages. The Unionlaunched its campaign to organise the plant in July,visitingemployees at their homes and, beginning inAugust, conducted meetings attended by a number ofemployees. On August 27. Gugliette, maintenance helper,signed a union card; and, several employees were invitedtomeet union agents at his home on September 10. Whennone of them appeared, it was arranged by the Union withGugliette that a larger meeting would he held onSeptember 18, and that he would pass word of thatmeeting to his fellow employees at the plant. fie did sothe next day. During the same day he was discharged,allegedly for incompetence. The next day, September 12,theUnion requested recognition by Respondent as thebargaining agent of the employees, which request wasrejected.On September 17 and 30, Respondent's vicepresident,Carando,Jr.,deliveredspeechestotheassembled employees. the general purport of which wasthat the employees had nothing to gain from a union As'All dates are in 1968, unless otherwise stated'For corrections of the transcript of testimony,see the orderof February14, 1969.'Certain allegations of 8(a)(I) violations which were struck at the hearingwill not herebe considered1,79Ni RR Nn 100 PETER CARANDO, INC.643to specific items in these speeches, there was conflictingtestimony which will be discussed below.B.Discussion1.The 8(a)(1) issuesGugliette testified that late in August, while he wasworking on a conveyor in the "sausage cooler," Lalli, anadmitted supervisor, entered the room, closed the door,and, addressing some 12 employees in the room, alludedto the start of the Union's campaign, and warned themthat, it they adhered to the Union, they would lose theirbenefits and Respondent would reduce their work hours;and that discussion ensued between Gughette and Lalli asto whether the employees were already receiving a 2-weekvacation, Gugliette taking the position that they were not,and Lalli insisting that they were. Gugliette added thatLalli concluded his remarks by advising the employeesthat it was "up to you people it you want the Union."Lalli denied that there was any such incident.Although, under cross-examination, Gugliette amplifiedhisprior account of Lalli's remarks by citing a threattherein to eliminate Respondent's existing profit sharingplan, the amended complaint alleges only a threat by Lallito reduce overtime.' Accordingly, that will be the onlymatter here considered.Respondent points to the fact that there were certainvariationsbetweenGugliette'sversionsunderdirectexamination and under cross-examination, one of whichhas already been mentioned. However, these variations didnot represent any direct conflict, but consisted in thefurnishing of more details about Lalli's speech at onepoint than at another.' Respondent's brief also cites thefailure of the General Counsel to call any of the dozen orso employees to whom Lalli allegedly spoke However,Gugliette testified that he did not know their names" andtherewas no evidence nor contention that the GeneralCounsel knew their names In any event, Respondent wasin a better position to ascertain what employees worked inthatarea of the plant during August, and, if theirtestimony would have been favorable to Respondent, it isdifficult to understand why it failed to call them. Thus, ifany inference is to be drawn from their nonappearance, itwould seem adverse to Respondent rather than theGeneral Counsel. Moreover, as related below, Lalli provedhimself' an unreliable witness with regard to other matters.As for Gugliette, during his lengthy sojourn on the witnessstand, he impressed me as rather naive, and, in any case,asnotsufficientlyastute' to invent the foregoing,circumstantialaccountof the cooler room incident.Accordingly, I credit Gugliette and find that on theforegoing occasion Lalli warned the employees that, ifthey adhered to the Union, Respondent would reduce theirhours of work, and that by such threat of reprisalRespondent violated Section 8(a)(1).'At the hearing,theGeneralCounselorallyamended the originalcomplaint by adding an allegation of a threat by Lalh to revoke an existingprofit-sharing plan Because of the multiplicity of such amendments offeredat the hearing,the Examiner instructed the General Counsel to submit inwriting an amended complaint containing all such amendments Such adocument was subsequently submitted,and, with respect to the foregoing"sausage cooler"incident,alleges only a threat to reduce overtime.'The only item as to while there appears to be any possible conflict waswhether, as Gugliette testified on direct,Lalli said, " . there was a unionstarting around,"or, as Gugliette testified on cross, Lalli said that he"heard a rumor that the Union is starting in here"Ido not regard such avariationon an immaterial point as significant,particularlywhen oneAll the other 8(a)(1) allegations relate to the speechesdelivered by Carando, Jr, on September 177 and 30. Theamended complaintallegesthat these speeches containedthe following promises and threats, calculated to influencethe employees'union sentiments:(a) a threat of loss ofovertime; (b) a threat to abolish profit sharing; (c) athreat to discharge Union adherents; (d) a promise ofincreased vacation benefits; and (e) a promise of higherwages.Inaddition, it is contended that in the foregoingspeeches employees were solicited to report on the unionactivities of other employees.The General Counsel relied on the testimony of twoemployees as to the content of the speeches. Respondent,on the other hand, relied principally on the testimony ofCarando. Sr., Respondent's president, and Carando, Jr ,itsvice president, that the speeches were read in theirentirety by Carando, Jr , from a prepared text, and that,after such reading. the elder Carando paraphrased hisson's remarksin Italianfor the benefit of those employeeswho were not sufficiently versed in English; and,Respondent introduced in evidence the text of thespeeches, as verified by the Carandos.There remains to be considered the various conflictsbetween the foregoing text and the testimony of theGeneral Counsel's witnesses.Stellato, who was still in Respondent's employ, testifiedthat in the first speech Carando, Jr., asserted that under aunionthe employees, would lose overtime, and promisedthatvacationbenefitswouldbeimprovedafterRespondent moved to its new plant, which was then underconstruction; and that in the second speech Carando, Jr.,warned that the employees might lose their profit-sharingplan under a union, urged the employees to notify him atonce, if they were solicited in the plant to sign a Unioncard, and declared:We have always been like a family The ones who don'twant to join the family get the hell out.Stellato testified that the first speech was read from asheet of paper, but the second was not.Rigazio,a former employee, testified that in his"second" speech Carando,Jr.,inter alia,promised thatafter themove to the new building, if the employeesworked only 40 hours a week they would receive the sameearnings as they were then receiving for 49 hours' work,and stated that Respondent's was a family business andthat, "if you didn't like the family, to get the hell out."According to this witness. this speech was read byCarando, Jr., from a document in his hand. Although thewitness described this as the "second" speech, it developedthat he meant only that it was the second of two speechesdeliveredon the same day to different groups ofemployees, and, when asked specifically whether it wasdelivered on the 30th, answered only that he thought so.'However,sinceRigazio's testimony as to the contents ofthe speech included references to matters (other than thosecited above) which, for the most part, appear only in theprepared text of the September 17 speech, it is found thatthe speech concerning which he testified was the onedelivered on that date.considers the notorious tendency of persons not trained in the law toequate hearsay reports with statements of fact'As a maintenance man, he was not regularly employed in the sausagecooler but worked throughout the plant.'Although some employee testimony gave September 23 as the date ofthe first speech, 1 accept the testimony of the Carandos that the correctdate was September 17.'Up tothat point the questioning of Rigazio had proceeded on the 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Carandos insisted that both speeches were read byCarando, Jr., from a prepared text, to which he adheredfaithfully,and he specifically denied that he made thevarious threats and promises ascribed to him by StellatoandRigazio.Daponde,anemployeewitnessforRespondent, corroborated that Carando, Jr., read bothspeeches.The text of the first speech introduced in evidence,recited,inter alia,that the Union had made a request forrecognition, which was rejected by Respondent, remindedthe employees of the various benefits conferred on themby Respondent, including pay raises and profit sharing,implied that the Union's only purpose was to extract duesand other monies from the employees, and extolled the"cooperative family spirit" prevailing in the plant. Thesecond speech,inter alia,imputed to the Union variousmisrepresentations, referred to alleged threats by solicitorsfor the Union that those who refused to sign a union cardwould lose their jobs, urged that such threats be reportedimmediately toRespondent for appropriate action,asserted that Respondent would not "let anybody pushour employees around," and concluded:We intend to do everything legally within our power toprotect people from having a Union forced upon themagainst the will of the majority. Don't let yourselves betricked or misled by people who are not your friends.Don't be afraid to stand up for your rights because wewill protect you.While I am satisfied that the first speech, at least, wasread from a prepared text, the question remains whether,inaddition,although seeming to read therefrom, thespeaker interpolated remarks not appearing therein, suchas those described in the testimony of Stellato andRigazio.Unlike the. Carandos, neither of them appearedto have anything to gain by their testimony,' and Stellatomust have been aware that he was risking his employer'sdispleasure by so testifying.While the recollection of Stellato and Rigazio wasfragmentaryandcoincidedononlyonepoint-theinjunction to "get out," addressed to those who did notshare in the "family spirit"-they, at least, displayed abetter recollection of the matter than Respondent's ownemployee witnesses. Of all such that were called, onlyDaponde was questioned by Respondent's counsel aboutthe speeches, and, apart from testifying that they wereread, he exhibited a total ignorance of the matter, as didanother such witness (Garvey) in response to questionsasked by the Examiner.10 Accordingly, I credit themutually corroborative testimony of Stellato and RigaziothatRespondent indicated, in effect, that those whopreferred the Union to the "family" werepersona nongrataandtheirdeparturewouldbewelcomed.Presumably, it is this remark that is alleged by theGeneral Counsel to constitute a threat of discharge. Whileitfallsshort of spelling out such a threat, it clearlybespokeRespondent'sdispleasurewithsuchnonconforming employees, and was calculated to renderthem apprehensive, if not about their job security, at leastabout their prospects of favorable consideration forpromotion, merit raises,or other preferments.It is foundthat, by thus stigmatizing union adherents as undesirableassumption that his testimony related to the September 30 speech (Noquestions were asked him at the hearing about a speech on any other date'There was no evidence that they were union adherents.Rigazio, in anyevent, no longer had any stake in the Union's campaign, since he was notinRespondent's employ at the time of the hearing.and adjuring them to leave the plant, Respondent violatedSection 8(a)(1).As already related, Stellato testified, also, that in thefirst speech there was a threat of loss of overtime underthe Union and a promise that vacation benefits would beimproved at the new plant. Rigazio failed to corroboratethis.However, in view of the fact that the foregoing threatof loss of overtime repeats the note sounded by Lalli inhisAugustspeech,and,inviewoftheother,aforementionedcircumstancesfavorabletoStellato'scredibility, I find that Carando, Jr., did threaten that, ifthe employees came to be represented by the Union,Respondent would reduce overtime and at the same timepromised greater vacation benefits after the move to thenew plant. Even if it be assumed that the foregoingpromise was not impliedly conditioned on rejection of theUnion, I find from its timing and context that the purposethereof was to discourage union activity. It is, accordingly,found thatRespondent thereby additionally violatedSection 8(a)(1)."Stellato's testimony that in the September 30 speechthe employees were warned that under a union they mightlose their profit-sharing plan was neither corroborated norcontradicted by Rigazio, who, as found above, testifiedonly concerning the September 17 speech. For reasonsalready stated, Stellato is credited, despite the denials ofthe Carandos, and it is found that Respondent therebyviolated Section 8(a)(1) of the Act.Stellato testified that in his second speech Carando, Jr.,told the employees to inform him at once if "anybodygoes running to the shop and try to make anybody sign aUnion card ... " The General Counsel contends that thisconstituted unlawful solicitation of employees to informon theunionactivities of other employees. However, it isinferred that Stellato's testimony here has reference to thefollowing statement in the prepared text, which wasprefacedbyacharge that certain employees werethreatening others with loss of their jobs, if they refused tosign a union card:We wish to make it clear that these are liesUNDER NO CIRCUMSTANCES will anyone lose hisjob at CARANDO'S because he refuses to belong to aUnion. If any employee threatens or pesters you duringworking hours with these lies or threats, I want youimmediately to report this incident . . . to the office,and I assure you that appropriate action will be taken.Since it is apparent from the foregoing that Respondentwas seeking information only about coercive solicitation,"For a more detailed discussion of such testimony,see the text,below."Stellato testified that in the second speech Respondent announced anincrease in health insurance benefits in the form of an enlargement ofhospital room coverage to $42 a day Since such an announcement doesappear in the text of the first speech, it is inferred that Stellato wasmistaken when he related this to the second speech.As to the legality ofthis, although the matter is treated in the General Counsel's brief, it is notalleged in the amended complaintMoreover, I credit the uncontradictedtestimony of Carando,Jr, that at this point he was merely reminding theemployees of a past benefit, the increase in hospital room coverage havingbeen effected, and publicized to the employees,on July 20, and there is noevidence that Respondent on that date had any knowledge of the Unioncampaign Accordingly, I find no violation in this regardAs found above,Rigazio ascribedtoCarando,Jr., a statement in hisfirstspeech to the effect that, if, after the move to the new building,weekly work hours declined to 40, the employees would still receive thesame pay as they were then getting for 49 hours Stellato failed tocorroborate this.At any rate, since, even if Rigazio is credited, thispromise involved a double contingency-the removal to the new plant and adecline in work hours-1 deem it too insubstantial to warrant a violationfinding PETER CARANDO, INC.645which would not be protected by the Act, I find noviolation here.2. Thedischarge of GuglietteAccording to Respondent's records, Gugliette was hiredinMarch 1963,12 at a rate of $1.50 an hour as anunskilled laborer. About a year later, he began to work asa maintenance helper under the direction of Fields on afull-timebasis,exceptforoccasional,temporaryassignments to other work. The maintenance supervisorwas Lalli, who, in addition, supervised a productionoperation and had some purchasing duties. In December1967, when Fields quit, Lalli took over the direction ofGugliette'swork, which arrangement continued until hisdischarge on September 11. By that time Gugliette'shourly rate had risen from $1.50 to $3.04, and $.70 of thisincreasewas granted during the last 12 months of hisemployment, of which amount only $ 20 representedplantwide raises," the balance of $.50 being presumablyindividual increases. Of this amount, 24 cents was grantedlate in August, which it is inferred represents the S10 aweek increase which, it is agreed. was granted to Guglietteat that time in consideration of his relinquishing certainoutside work. However, even if one does not count this,the fact remains that during the last 12 months of hisemployment, during most of which period he workedunder Lalli, Gugliette received raises totaling 26 cents anhour, which must be considered as merit increases.Insisting that he was, nevertheless, dissatisfied withGugliette's performance, Lalli cited three examples of hisincompetence during 1968. beginning with a steam pipeincident inApril,whichwas followed by a canningmachine episode in August and a steam valve problem onSeptember 11, which last event allegedly triggeredGugliette's discharge.1°According to Lalli, the first ofthese incidents- in April -prompted him to complain toCarando,Sr..thathe could no longer work withGugliette, and Carando, Sr., promised to try to findsomeone to fill the vacancy created by Field's departure.Lalli added that, after the canning machine incident inAugust, his initial reaction was, again, to complain toCarando, Sr , who counselled patience, adding, "We aregoing to try to get a person. and when we do, thisproblem will be resolved."While Lalli's foregoing testimony as to his complaint inApril was substantially corroborated by Carando. Sr., heexplained that at the time his intention was not to replaceGugliette but to find someone to take over Lalli's functionof directing Gugliette's work.15Carando, Sr., continued that even before April he hadbeen looking for a replacement for Fields, and that inMay he approached Brisbois, who had been servicingcertainofRespondent's equipment, and offered himFields' fob, that Brisbois demurred at first, but, finally.earlyinAugust,promised to come to work forRespondent that fall, and it was arranged that he wouldmeet with Carando, Sr., 3 weeks before entering on duty"Gugliette thought his hiring date wasMarch 1962. 1 deemRespondent's records more reliable."See Resp Exh. 2"Although denying any culpability with regard to the other twoincidents,Gugliette admitted that he was responsible for the damage to thecanning machine. In view of this admission,no useful purpose would beserved by attempting to resolve conflicting testimony as to the precisenature of his mistake on that occasion"As to the canning machine incident, according to Carando,Sr., he gaveonly a noncommittal response to Lalli's complaint.to discuss terms. As to the contemplated effect of thehiringofBrisboison the retention of Gugliette, thewitnessgave two somewhat different accounts. Underdirect examination, he seemed to say that when, at theirMay meeting, Brisbois asked what would become ofGugliette, the witness rejoined that it would be necessaryto discharge him, and the witness added that,in reportingthesediscussionsto Lalli, the witness repeated that, whenBrisboiscame, Gugliette would have to go. Although thiswas corroboratedbyLalli,"Carando,Sr.,undercross-examination, stated that he told Brisbois that he wasnot sure whether he would discharge Gugliette, and thewitness acknowledged that he did not actually decide todischargeGugliette until the events of September 11,discussed below, and that, had Gugliette's work improvedafter his $10 raise, he would have been retained even afterBrisboisreported. The latter did not in fact report untilearly November and Lalli averred that during the intervalof about 7 weeks between Gugliette's discharge andBrisbois'arrival Lalli had to do all the maintenance workhimself, as best he could."Both Carando. Sr., and Lalli agreed at the hearing thatthe decision to give Gugliette the $10-a-weekraise inAugust (only a few days after the canning machineincident, referred to above) was prompted by the hopethathisefficiencywould improve if he curtailed hisoutside work and that Gugliette was warned separately byeach of them at that time of discharge, if he did not showany improvement. However, Gugliette'sversionwas thathe was notified of the raise by Carando, Sr., who statedonly that it was conditioned on his giving up his outsidework, and that he did give up the bulk of such work, andGugliettedenied that he had ever been warned ofdischarge.Thus, even if one credits Carando. Sr., who assumedresponsibilityfortheultimatedecisiontodischargeGugliette, the fact that he had been seeking sinceearly inthe year to find a fully qualified maintenance man did notmean that he had decided to discharge Gugliette, and itwas infact hisintentionbefore September 11, to haveBrisboisrelieveLalli of themaintenanceduties he hadinherited from Fields, and to have Gugliette continue asBrisbois' helper. In any event, Lalli admitted that it wasRespondent'snormalpracticenot to discharge anemployee until a replacement was available. Lalli, also,admitted that late in August, when Gugliette received his$10 raise,Respondent had no definite assurance thatBrisboiswould report, and that it was deemed wise tohold on to Gugliette in themeantimeand attempt toupgradehisperformance,andtherebysalvageRespondent's "investment"in him.However, according toLalli after the incident on the IIth he fearedto retainGugliette onmaintenancework because of the damage hemight cause by his ineptness, and, in fact, because sodisenchantedwithGugliette that Lalli would not even"In connection with the Brisbois matter,an incident occurred at thehearing that appeared to reflect on Lalli's candor During the GeneralCounsel's case, he testified at some length(under rule 43(b)) abouthisefforts to secure Brisbois as a replacement for both Fields and Guglietteand about other details of his search for a maintenance man. It was onlyafter Respondent's counsel interposed a suggestion(presumably intended asan objection to the pending question)that it should first be established thatitwas Lalli who approached Brisbois that the witness acknowledged thathe was not "the first one"to approach Bnsbois, and later testimony ofLalli and Carando, Sr.,disclosed that Lalli did not approach Brisbois atall, thematter beinghandled entirely by Carando, Sr."In addition, Lalli supervised a production department,consisting ofabout 14 employees, and had some purchasing duties. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsider transferring him to an unskilledlabor job.18As tothe eventsof September11, his lastworkday,Gugliettegavethe following account,during his initialappearance on the stand:During the morninghe notified 20 to 30 employees ofthe Union meeting scheduled for the 18th. At the 3 p.m.,coffeebreak he satat the sametablewithLalliandCarando, Sr., who, were not more than 10 feet distantfrom him.He told five or six employees at the table of theunion meeting, includingParerra Cardinal, Newbury, andLengilenjies. and, while thiswas going on,Lalli put hiscoffee cupdownand stared at Gugliette. At 4:30 p.m.Lalli asked him who had left the toolcribopen,and, whenhe answered that he had, Lalli dischargedhim, citing thefact that Carando, Sr., had "dumped on" Lalli because ofa pipein another buildingthat had been lefthanging, anddeclaringthat he (Lalh) was getting too many headaches.When Gugliette then asked Lalli for a layoff slip, he wentto the officeand returnedwith the report that Respondentdid not give out suchslips.Gugltette then put his tools inthe car, and turned his keys over to Carando, Sr.,punching out about 4:45 p.m. that day.l°Gugliette added, without any contradiction. that he hadalways left the toolcrih unlocked during the day, and thatthe pipein questionhad been hanging for 3 or 4 years.and he hadneverbefore been told to secure it.Respondent'switnessesgaveanentirelydifferentversion.Lalli testified that in the morning of the 11th herecommended Gugliette's discharge to Carando, Sr., whoapproved it, and that such recommendation was promptedby an incident relating to a valve on the return pipeleading to a boiler, which supplied steam heat to thepepperoni room and controlled the humidity in the room.According to Lalli, the matter had its inception onSaturday, September 7, when Gugltette performed certainrepairs on the pipes attached to that boiler, during whichrepairs it was necessary to close the foregoing valve. Thewitness continued that the next day, Sunday, Carando,Sr.,advised him that there was no heat at all in thepepperoni room, that on Monday Gugliette was assignedtofind the reason for this; that finally, early in themorning of Wednesday, September 11, Gugltette reportedto him that he had found that the valve in question hadnot been turned on after the foregoing repairs werecompleted, thereby presenting the spent steam fromreturningto the boiler; that, when Gugliette failed toexplain why the valve was still closed, Lallt decided thatGugliettewould have to be discharged that day, that,when, after the 9 a.m. coffeebreak, he gave Carando. Sr.,the alternative of retaining Gugltette or Lalh, Carando,Sr., authorized the discharge; and that about 10 a m. LallinotifiedGugltette that he was being discharged because ofthe steam valve matter.Carando, Sr , confirmed that he reported to Lalli onSunday that there was no steam in the pepperoni room;thatabout 10 a.m. on the 11th I.alli reported theaforedescribed valve incident to him, threatening to resign,unlessGugltette was discharged. and that his dischargewas thereupon authorized by the witness. He added thatabout 11:30 a.m. Gugliette tendered him the keys.Y° Whenasked whether he had seen Gugliette again that day, the"Lalli admitted that after September 11, he hired some unskilled labor"Gugliette and Carando,Sr., gave apparently conflicting account, of aconversation between them at the time the keys were handed over As itdoes not seem that resolution of this conflict would shed any material lighton the reason for Gugliette's discharge, the matter will not be furtherconsideredwitnessgavearatherobscureanswer,whichwasconstruableasa statement either thathe had seenGugliettereturn about 1 or 1:30 p.m. to pick uphis toolsor that heassumed thatGugliette had done so.However,when the witness was againaskedwhether he sawGugliettereturnat 1:30 p.m., he answered only, "He hadto come back tothe plant becausehe had topick up histools."It is evidenttherefore that the witness did notclaim tohave seen Gugliettein the plantafter the transferof the keys at 11:30 a.m.Lalli confirmed that about 11 a.m. he saw Gugliettetalking to Carando, Sr., and holding a bunch of keys.Lalli added that at noon Gugliette asked him for a "pinkslip" or discharge notice, which request was rejected bythewitness,afterconsultingCarando, Jr. The lattertestified that it was about 11:30 a.m. when Lalli reportedthatGugliettewanted a "pinkslip" settingforth thereasonforhisdischarge;that the witness called his"corporation attorney," who advised him that he was notrequired to furnish such explanation;21 and that he soinformed Lalli shortly before noon. The witness addedthat it was about this time that he learned from Lalli thathe was discharging Gugliette because of hisinadequacies,citing a 3-day search and the discovery of the closed valvethatmorningThus,Lalliand the Carandos wereinsubstantialagreement that their last contact with Gugliette was aboutnoon on the l Ith, and the Carandos agreed that in themorning of the 11th Lalli cited the closed valve to them asthe immediate reason for the discharge. However, whileinsisting that that matter was, in fact, the last straw, Lallidid not dispute Gugliette's testimony that, in discharginghim.Lallimentioned the unlocked tool crib. Lalliconceded, in fact. that he did make such a remark, butexplained that this was a mere conversational gambit.22Finally, both Lalli and the Carandos denied that beforeGugliette's discharge they had any knowledge of employeeUnion activity, and Lalli and Carando, Sr , specificallydenied that they had ever overheard any discussion of theUnion by Gugltette.A number of employee witnesses were called byRespondent to corroborate the foregoing version of thecircumstances of the discharge.Stnisecalchi testified for Respondent about an occasionwhen the witness, Lalli. and Gugliette discovered thatthere was no steam in a room on the third floor of theplant, that all three checked "all over." and that Gugliettefound that a valve was closed, but denied that he wasresponsible therefor.While at one point, on direct, heestimated that the steam was off for I or 2 days, thewitness, under cross-examination, said that Lalh reportedthe lack of steam at 7 a.m , and the closed valve wasfound only about half an hour later As to the date of thisincident, the witness testified at one point that it was aWednesday, but elsewhere indicated that it was anywherefrom I to 3 days before Gugliette's discharged2' Moreover,while it was difficult to ascertain from the witness'confused testimony where the valve in question was"See preceding lootnote"That attorney was not called to verity the time of such consultation,and no explanation was offered for that omission"The foregoing admission was made in the course of Lalli's testimonyforRespondentHe had not mentioned the toolcnb remark in his initialaccount of the discharge,(while testifying under rule 43(b)), but heexplained that his memory had been revived by Gugliettc's testimony andby a view Lalli had taken of the tool, ribthat morning,before taking thestandAt the same time,he denied that he had made any reference to theunsecured pipe, in discharging Gugliette"In this respect, at least, the incident here described more closely PETER CARANDO, INC.647located, the more likely interpretation thereof seems to bethat the valve was not on the return pipe but on a steamsupply line.Garvey corroborated certain testimony of Lalli that onthe 11th at the 9 a.m. coffeebreak he complained toGarvey of Gugliette's shortcomings, citing his failure toturn on a steam valve, and declaring that Lalli was aboutto give Carando, Sr., a choice between retaining GuglietteorLalli.Garvey added that he attended the afternooncoffeebreak, and was "pretty sure" that Lalli, who usuallysat next to him at coffee, was there, but did not knowwhether he saw Gugliette there He admitted that at thecoffee breaks Gugliette usually sat about 10 feet fromLalli, but he denied that at the afternoon coffeebreak heheard any discussion of the Union by Gugliette, and couldnot recall having seen Gugliette at all that afternoon.Garvey, however, demonstrated either the fallibility ofhismemory or his partisanship" by his answers toquestions by Respondent's counsel about Carando, Jr.'sspeechesHe related that he thought he had heard onesuch speech, was vague as to the date, and insisted thatCarando, Jr , "never said anything for or against theUnion" nor about insurance or wages. both of whichitemswereadmittedlymentionedinthe speeches.He,Finally, indicated that the speech he had in mind was oneCarando, Jr., made on a different occasion (when theUnion picketed the plant)Daponde testified that about 10 or 1 1 a.m., on the 11th,he saw Gugliette picking up some tools, and was told byhim that he had dust been discharged because of Lalli'sdissatisfactionwith his work; and that he did not seeGugliette again that dayHowever, Daponde. also, gave ahighly partisan account of the content of Carando's Jr.'sspeeches. As already noted, he corroborated the testimonyof the Carandos that the speeches were read, but heinsisted, contrary to the fact, that Carando. Jr., expressedno opinion therein about the Union,proorcon,anddenied, also contrary to the fact, that anything was saidtherein about Union cards or dues.2'Cardinal, whom Gugliette claimed to have notifed ofthe Union meeting at the 3 p.m. coffeebreak, was calledby Respondent, and, while acknowledging that he usuallyhad coffee with Gugliette, denied that he did so in theafternoon of the 11th, and, claimed to have last seenGugliette in the plant on the 10th. When asked whetherGugliette had ever notified him of the Union meeting tobe held on the 18th, he answered, "I don't recall."Another of Gugliette's alleged partners at the afternoonbreak,Newbury. denied that he was even in the plant atthat time in the afternoon of Gugliette's discharge.t6 Whileavowing that he might have heard Gugliette talk aboutunions inthe plant to others, he pleaded inability to recallwhat was said. He claimed not to have learned ofGugliette's discharge until the next day, but had difficultyinrecalling the calendar date of the incident, finallynlacina it in October.parallels the'cooking room"incident describedby Gugliettein the text,below, than the one describedby Lalli"He had worked for Respondentfor 17 years,and was still so employedat the time of the hearing"fie professed to have no other recollection of any remarks about theUnion by Carando,Jr . except that, when an employee complained aboutthe Union's visits to his home, he was told that, if such visits persisted, heshould"send themaway " While suchadvice appears in the text of thesecond speech,itisnot clear from Dapondc's testimony whether he wasrelating the foregoing remark to that speech or to another less formaloccasionLengilenjies,who was also named by Gugliette as aparticipant in the coffeebreak incident, insisted thatGugliette told him abouttheUnionmeeting in themorning, not the afternoon,of the11th, and,althoughattesting that Gugliette always sat next to him at coffee,he professed to be unable to recall whether Guglietteattended the afternoon break or was anywhere else in theplant that afternoon.27Gugliette testified, in rebuttal, that there was noincident on the 11th involving a steam valve; that, whilehe had neglected to shut off such a valve 3 days earlier,thatwas one which affected the steam in the cookingroom,and not the pepperoni room;that he corrected hismistake the next day, when it was called to his attentionby another employee; and that, when, the same day, hereported the matter to Lalli, he offered no comment. Asto his work activities on the 11th, he related that he wentabout his usual duties, punched out for lunch at noon,punched in after lunch,and punched out soon after hisdischarge at 4:30 p.m. This was partially corroborated byRigazio,who gave a circumstantial account of aconversation with Gugliette about 2 p.m., on the 11th, inRespondent's plant, testifying that the conversation relatedto the repair of a part on Rigazio's machine, and that inthe course thereof he was notified by Gugliette of theunion meeting on the 18th. Unlike Respondent's employeewitness and Lengilenjies,Rigazio was no longer workingfor Respondent at the time of the hearing.Gugliette reiterated, also, that he took coffee withNewbury in the afternoon of the 11th. adding a previouslyundisclosed detail of the incident as it affected Newbury,and insisted that the incident related by Daponde tookplace in Respondent's garage shortly after 4:30 p.m. onthe 11thTo recapitulate the evidence up to this point, if one isto credit Respondent's witnesses, it would be necessary tofind that Gugliette had worked as a maintenance helperforsome 4 years, receiving, during the last year,substantialmerit raises, but, because of two derelictionsoccurring over a 4-month period. was warned of dischargeinAugust, unless his work improved, and that, when, inthemorningofSeptember 11, the steam valveincidentoccurred.Respondent lost patience and discharged himthe same morning because of that incident, but withouteven waiting, in accordance with its usual practice, toassure itself of an immediate replacement," and withoutconsidering transferring him to another,less responsiblejob.On the other hand, if one is to credit Gugliette, itwould be necessary to find that, although he was at faultinconnection with the canning machine mishap," he wasnever warned of discharge, and that, when, after thatincident, he was given the S10-a-week raise, he was told"When asked whether he had seen Gugliette in the plant any time thatafternoon, he pleaded lack of recollection'This witness had originally been subpoenaed by the General CounselHowever, toward the close of the hearing the General Counsel announcedthat he did not intend to place him on the stand.The Examiner then calledhim to the stand in the hope that he would shed some light on the matterParerra, also named by Gugliette as a participant in the coffeebreakincident, was subpoenaed by the General Counsel, who reported, however,that he had not appeared,pleading illness"As already related, Brisbois was admittedly not being considered as areplacement for Gugliette but as, in effect,amaintenance leadmanMoreover,Lalli admitted that late in August there was no certainty thatBrisboiswould report,and it was not until some time in October thatBrisbois and Respondent linally agreed on terms and he did not reportuntil 3 weeks later"See fn 14, above 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly that it was conditioned upon his giving up his outsidework: that there was no steam valve incident on the 11th,but a somewhat similar incident on the 9th, which elicitedno comment from Lalli. that Gugliette was told on the11th that his discharge was due, not to a closed valve, butto other omissions: and that he was not terminated in themorning of the 11th, but late that afternoon, and onlyafter he had invited other employees to a union meetingwithin the hearing of Lalli and Carando, Sr.The strength of Respondent's case lies in thecircumstantiality of Lalli's testimony concerning the steamvalvematter,the interlocking detailed corroborationthereofby the Carandos, and the absence of anyconfirmationofGugliette'sversionof the criticalcoffeebreak incident in the afternoon of the 11th.However,Respondent's witnesses were at a loss toexplain away plausibly one crucial piece of evidence-theentries on Gugliette's timecard for the l Ith.'° That card,which was produced at the hearing by Respondent, showsthat on the 11th it was punched at Gugliette's reportingtime, at noon,at 12:45," and at 4:54.'= Thus, the entrieson the card jibe with Gugliette's account of his departurefrom the plant for lunch at noon, his return after lunch,and his final departure late in the afternoon, whichaccount was at least partially corroborated by Rigazio. Atthehearing,Respondent'switnesseswereunable tosuggest any tenable basis for reconciling the foregoingentries with their contention that Gugliette was dischargedabout 10 a.m., and was last seen in the plant about noon.Carando. Sr.'s aforenotedsurmisethatGugliettemighthave returned early in the afternoon for his tools, not onlyhas no evidentiary support, but would, in any case, notexplain why he stayed in the plant until nearly 5 o'clock,and (if Respondent's witnesses are to be credited) withoutattracting any attention. Respondent's brief attempts tominimizethe significance of the timecard entries bypointing to certain testimony of Carando, Jr., that it washis practice to pay a discharged employee for a full day'swork on his last day, whether or not he actually worked afull day. However, the issue is not whether Gugliette waspaidfor a full day but whether heworked afull day, and,upon the present record, I must consider the timecardentriesmore reliable on that issue than testimony whichwas subject to the vagaries of memory or the taint ofinterest.It is therefore found that Gugliette returned to the plantat 12:45 and remained there until close to 5. Since thatcircumstance is more readily reconciled with his accountthat he was not discharged until 4:30 p.m., than withRespondent's version of a discharge at 10 ' a.m., I creditGuglietteon that score. The fact that Respondent'switnesses were not candid, or were mistaken, with respecttosuch a material aspect of the discharge incidentmilitatesagainst treating as anymore reliable theirtestimonywith regard to (1) the reason assigned toGugliette for his discharge or (2) the circumstances whichprompted his discharge; and, it is found that, as Gugliettetestified, the only reasons so assigned were the unlockedtool crib and the unsecured pipe As both were matters oflong standing and of so little significance that Respondentdid not see fit to rely thereon at the hearing, it is foundthat the reasons given Gugliette were pretexts, which,3°TX Exh. I"Converting the "12.75" entry on the card to the conventional system oftimekeeping."Converting the "16 90" entry on the card to the conventional systembecause of their patent insubstantiality, were abandoned atthe hearing in favor of a more plausible explanation -thesteam valve incident. It follows, also, from. my crediting ofGugliette's version, that there was no steam valve incidenton the 11th, such as Respondent's witness described. andthat this, too, was a pretext and not the true reason forthe discharge.There remains to be considered what basis there is intherecordforfindingthatGugliettewas in factdischarged for Union activity.The fact that Lalli gave Gugliette a pretextual reasonfor his discharge and at the hearing offered a differentreason, which also had no validity. compels the inferencethat the true reason was one which Respondent wasanxious to conceal. There is in addition the testimony ofGugliette that he passed word of the Union meeting toemployees at the afternoon coffee break within thehearing of Lalli and Carando, Sr., and that this activityproducedavisibleeffectonLalli.Under all thecircumstances, I have resolved to credit such testimony,despite the denials of Lalli and Carando, Sr.. and despitethe absence of any corroboration by the employees whomGugliette claimed to have solicited." In view of all theseconsiderations,aswellas the hostility to the Uniondisplayed in the cooler room incident by Lalli, and in theremarks of Carando, Jr., on September 17 and 30,including those admittedlymade, it is concluded thatGugliette was discharged for his solicitation of employeesinthe afternoon of September 11 to attend a Unionmeeting,which solicitationwas overheard by Lalli orCarando, Sr., or both, and that Respondent therebyviolated Section 8(a)(3) and (1) of the Act.IV. THE REMEDYIt having been found that Respondent violated Section8(a)(1) and (3) of the Act, it will be recommended that itbe required to cease and desist therefrom and takeappropriate, affirmative action. Such action shall includean offer of reinstatement to Gugliette, and reimbursinghim for any loss of earnings suffered since September 11,by reason of the discrimination against him. Backpayshall be computed in accordance with the formula statedinF.W.Woolworth Company,90 NLRB 289: interestshall be added to backpay at the rate of 6 percent perannum.(Isis Plumbing & Heating Co..138 NLRB 716.)In view of the obvious language barrier, it will berecommended that the usual posted notices beaccompanied by an Italian translation.In view of the nature of the violations found herein,particularlythediscriminationagainstGugliette,apotential threat of future violations exists. which warrantsa broad cease-and-desist provision.CONCLUSIONS OF LAW1.By threatening loss of overtime and profit sharing inreprisal for Union activities, and by promising increasedvacations, and inviting employees who favored the Union"Having found Gugliette a more credible witness thanLallior theCarandos,and having found that the three latter went to such great lengthsto fabricatea defense,and, consideringthat thethree employees whorefused to corroborate Gugliettewere at thetime of the hearing still inRespondent's employ, I cannot assume that, in testifying,they were freefrom tear of reprisal, if their testimony did not conform to thatof theirsupervisorsMoreover,the inexactness of their recollection as to othermatters pertaining to Gugliette'sunion activity and his discharge hasalready been noted PETER CARANDO, INC.to resign their employment, in order to discourage unionactivity,Respondent violated Section 8(a)(l) of the Act.2.By discharging Richard Gugliette on September 11,inreprisal for his union activity, Respondent violatedSection 8(a)(3) and (I) of the Act.RECOMMENDED ORDERUpon the entire record in this case and the foregoingfindings of fact and conclusions of law, it is recommendedthat Peter Carando, Inc., Springfield, Massachusetts, itsofficers. agents. successors. and assigns, shall be requiredtolCease and desist from-(a)Discouragingmembership in, and concertedactivitieson behalf of, Local 33, Amalgamated MeatCuttersandButcherWorkmen of North America,AFL-CIO,oranyotherlabororganization,bydiscriminating against employees in regard to their hire ortenureof employment or any term or condition ofemployment.(b)Threatening employees that it will reduce theirhours of work, abolish Respondent's profit-sharing plan orvisit other reprisals upon them because of their concertedor union activities.(c)Promising employees increased vacation benefits toinduce them to abandon their union activities.(d) Inviting employees who favor a union to resign theiremployment.(e) In any other manner, interfering with, restraining,or coercing, its employees in the exercise of their right tosell'-organization, to form, loin, or assist the above-namedUnion, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid of protection,or to refrain from any or all such activities, except to theextent permitted by the provisos in Section 8(a)(3) of theAct.2Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act.(a)Make whole Richard Gugliette in the manner setforth in the section of the Trial Examiner's Decisionentitled "The Remedy," for any loss of pay he may havesufferedby reason of the Respondent's discriminationagainst him, and offer him reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b)Notify Richard Gugliette if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Selective Service Act, as amended. after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination or copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay dueunder the terms of this Recommended Order.(d)PostatRespondent'splantinSpringfield,Massachusetts. copies of the attached noticemarked"Appendix," together with a companion notice containingan Italian translation thereof. 34 Copies of said notices, onforms to be provided by the Regional Director for Region1,shall,afterbeingdulysignedbyRespondent'srepresentatives,be posted by Respondent immediatelyupon receipt thereof, andmaintainedby it for 60649consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondentto insurethat said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional DirectorforRegion 1, inwriting, within20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith."IT IS FLRTHER ORDERED that all allegations of thecomplaint relating to violations other than those foundabove be. and they hereby are. dismissed"In the event that this RecommendedOrder is adoptedby the Board,the words"a Decision and Order'shall be substitutedfor the words "theRecommendedOrder of a TrialExaminer" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words,"a Decree of the UnitedStatesCourt ofAppealsEnforcing an Order" shall be substitutedfor the words "aDecision and Order ""In the event that this RecommendedOrder is adoptedby the Board,this provision shall be modilied to read."Notify said Regional Director inwriting,within 10 days from the date ofthisOrder,what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-Alter a trial at which all sides had the chance to giveevidence, the Trial Examiner decided that we violated theNational Labor RelationsAct, and ordered us to postthis notice.The Act gives all employees these rights:To engage in self-organizationTo form, loin, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or otheraid or protection; andTo refrain from any an all of these things.WE WiLLNOT do anything that interferes with theserights.WE WILL NOT lire you, threaten to cut down yourovertime or put an end to profit sharing, or cause youany other harm, because of your membership in orsupport of Local 33, Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO. orany other union.WE WIT L NOT promise to give you longer vacations tokeep you fromwantine a union.WE WILL NOT tell employees to get out, if they want aunion.WE WILL offer to take back Richard Gugliette at hisold job and pay him for all the wages he lost becausewe fired him on September 11, 1968.All our employees are free to belong, or not to belong,toLocal 33, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, or any otherunionDatedByPETERCARANDO, INC.(Employer)(Representative)(Title) 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysdirectly with the Boards Regional Office, 20th Floor Johnfrom the date of posting and must not be altered, defaced,F. Kennedy Federal Building, Cambridge & New Sudburyor covered b} any other material.Streets,Boston.Massachusetts02203,TelephoneIf employees have any question concerning this notice617-223-3353or compliance with its provisions, they may communicate